DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/28/2021. Claims 21-40 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 15/289,886, filed 10/10/2016. The assignee of record is Google LLC. The listed inventor(s) is/are: Lewis, Justin; Rapp, Richard.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/8/2021 & 2/22/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 29 & 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,050,806, 11,025,696, 11,025,697. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 & 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20160094893 A1, published 3/31/2016) in view of Umehara (US 20120124674 A1, published 5/17/2012; hereinafter Ume).
For Claim 21, Tse teaches a system, comprising: one or more servers configured to (Tse Figs. 3A-B, please see screen shots below, thank you:

    PNG
    media_image1.png
    639
    443
    media_image1.png
    Greyscale
): 
receive, from a first device remote from the one or more servers, a request for a media item (Tse ¶ 0041 receive the advertisement data 253 (comprising the one or more advertisements 112));
identify, from the request, a display device paired with the first device (Tse Fig. 3A-B ¶ 0039-0041 client device 109. Tse ¶ 0041 client device 109 is configured to receive the advertisement data 253 (comprising the one or more advertisements 112). Tse Fig. 4b. please see screen shot below, thank you:

    PNG
    media_image2.png
    527
    491
    media_image2.png
    Greyscale
); 
determine, based on a playback state (Tse ¶ 0040 the media device 103 may be employed to monitor the activity of the client device 109 on behalf of and at the direct of the device management service 218. The media device 103 may be configured to revert the transmission of the second stream of media content 106 back to the first stream of media content 106 upon an indication of user inactivity on the client device 109), that the display device paired to the first device is configured to play the media item (Tse Fig. 4b); 
select a candidate media item from a set of candidate media items that is compatible with the display device (Tse ¶ 0041 receive the advertisement data 253 (comprising the one or more advertisements 112)); and 
transmit, to the first device or the display device, a data package comprising the candidate media item in a format that is compatible for playback on the display device paired with the first device (Tse ¶ 0041 receive the advertisement data 253 (comprising the one or more advertisements 112)).
Tse does not explicitly use the term request.
However, Ume teaches a request Ume ¶ 0059 request of list of contents, please also see Figs. 12-13 screenshots below, thank you:

    PNG
    media_image3.png
    723
    481
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    471
    518
    media_image4.png
    Greyscale
).
Ume and Tse are analogous art because they are both related to playback techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the playback techniques of Ume with the system of Tse to simplify playback of a digital content from an information playback apparatus with no playback right of the digital content (Ume ¶ 0012).
For Claim 22, Tse-Ume teaches the system of claim 21, wherein the candidate media item comprises video (Tse ¶ 0035 video and audio).
For Claim 23, Tse-Ume teaches the system of claim 21, wherein the candidate media item comprises an image (Tse Fig. 4b)..
For Claim 24, Tse-Ume teaches the system of claim 21, wherein the candidate media item comprises audio (Tse ¶ 0035 video and audio).
For Claim 25, Tse-Ume teaches the system of claim 21, wherein the one or more servers are further configured to determine, based on the playback state, the candidate media item is not compatible with the first device (Tse ¶ 0035 compatibility determined and adjustments made for rendering).
For Claim 26, Tse-Ume teaches the system of claim 21, wherein the one or more servers are further configured to: identify a subset of the set of candidate media items that are compatible for playback on the display device (Ume process of Fig. 12 and Fig. 13 status, content A, C, D); and select the candidate media item from the subset of the set of candidate media items that are compatible for playback on the display device, wherein the candidate media item comprises a digital image (Ume process of Fig. 12 and Fig. 13 left hand column).
For Claim 27, Tse-Ume teaches the system of claim 21, wherein the one or more servers are further configured to: determine a first subset of candidate media items that are compatible for playback on the display device (Ume process of Fig. 12 and Fig. 13 status, not playable and playable); determine a second subset of candidate media items that are not compatible for playback on the display device (Ume process of Fig. 12 and Fig. 13 status, not playable and playable); and select, responsive to the determination that the first subset is compatible with the display device and the second subset of candidate media items is not compatible with the display device, the candidate media item from the first subset of candidate media items (Ume process of Fig. 12 and Fig. 13 status, content A, C, D and left hand column).
For Claim 28, Tse-Ume teaches the system of claim 21, wherein the one or more servers are further configured to: determine a first subset of candidate media items that are compatible for playback on the display device based one the playback state of the display device (Ume Fig. 13 status showing items playable and not playable based on playback status of apparatus); determine a second subset of candidate media items that are not compatible for playback on the display device based on the playback state of the display device (Ume Fig. 13 status showing items playable and not playable based on playback status of apparatus); and select, responsive to the determination that the first subset is compatible with the display device and the second subset of candidate media items is not compatible with the display device, the candidate media item from the first subset of candidate media items (Ume process of Fig. 12 and Fig. 13 status, content A, C, D and left hand column).
For Claim 31, the claim is substantially similar to claim 21 and therefore is rejected for the same reasoning set forth above. 
For Claim 32, the claim is substantially similar to claim 22 and therefore is rejected for the same reasoning set forth above. 
For Claim 33, the claim is substantially similar to claim 23 and therefore is rejected for the same reasoning set forth above. 
For Claim 34, the claim is substantially similar to claim 24 and therefore is rejected for the same reasoning set forth above. 
For Claim 35, the claim is substantially similar to claim 25 and therefore is rejected for the same reasoning set forth above. 
For Claim 36, the claim is substantially similar to claim 26 and therefore is rejected for the same reasoning set forth above. 
For Claim 37, the claim is substantially similar to claim 27 and therefore is rejected for the same reasoning set forth above. 
For Claim 38, the claim is substantially similar to claim 28 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 30 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse-Ume as applied to Claim 21 above, and further in view of Kehler et al. (US 20190268671 A1, provisional 62/336,313 filed 5/13/2016; hereinafter Keh).
For Claim 30, Tse-Ume teaches the system of claim 21, Tse-Ume does not explicitly teach wherein the one or more servers are further configured to: determine a ranking for each of the set of candidate media items; and select the candidate media item from the set of candidate media items further based on the ranking.
However, Keh teaches wherein the one or more servers are further configured to: determine a ranking for each of the set of candidate media items (Keh Claim 1 selecting, by the computing device, one or more of the combinations of ad campaign content and media program campaign content based on the ranking; and causing, by the computing device, display of the one or more of the combinations of ad campaign content and media program campaign content, wherein the one or more of the combinations of ad campaign content and the media program campaign content include ad campaign content shown with media program campaign content in a same area of a display.); and 
select the candidate media item from the set of candidate media items further based on the ranking (Keh Claim 1).
Keh and Tse-Ume are analogous art because they are both related to playback techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the ranking techniques of Keh with the system of Tse-Ume because the recommendation engine may add recommendation content that may not have been included in the ad campaign content or media program campaign content (Keh ¶ 0015)
For Claim 40, the claim is substantially similar to claim 30 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190215568 A1, SYSTEMS AND METHODS FOR RANKING AND PROVIDING RELATED MEDIA CONTENT BASED ON SIGNALS

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446